Per Curiam.
The defendant attacks the factual findings of the trial court and, in addition, challenges the trial court’s construction of the contract between the parties.
We will not retry the issues where, as here, there is ample evidence to support the factual findings; nor will we reconstrue the contract where, as here, the construction made by the trial court reveals no abuse of discretion in that it manifests a lawful, logical and reasonable interpretation of the unambiguous language of the contract.
There is no error.